DETAILED ACTION
This action is in response to applicant’s amendment received on November 9th, 2021.
Terminal Disclaimer
The terminal disclaimer filed on November 9th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,979,865 and U.S. Patent 9,775,702 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 lines 1-2 recite …wherein a distal end of the interference screw has a bulbous profile. The specification does not appear to support this limitation. The specification discloses and shows in the figures (for example see Figures 30-31) that the distal end of the interference screw is not bulbous. The only element of the device disclosed as being bulbous is the suture bridge. For examination purposes, the claim will be interpreted as the suture bridge having a bulbous shape. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-4, 7, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDevitt (U.S. Publication 2009/0319043) in view of Stone (U.S. Publication 2007/0225719) and in view of Caudwell (U.S. Publication 2008/0147119).
McDevitt discloses a device (for example see Figures 8-13) comprising a delivery device (15) and an interference screw (10). The delivery device comprises a handle and a shaft coupled to the handle (see Figure 16), wherein the shaft includes a proximal end, a distal end having a different size and shape relative to the proximal end, and a cannulation extending between the ends (page 3 paragraph 60) and wherein the interference screw is coupled to the distal end of the shaft. The interference screw includes a body having a proximal end, a distal end, and threads extending the length of the body between the ends. The interference screw further includes at least one opening between the threads and a plurality of runners (45) extending longitudinally along an interior of the body, wherein the runners are configured to be received within grooves (70) on the distal end of the shaft of the delivery device. The invention further includes a suture (for example 235). The interference screw is further made from a bioabsorbable polymer such as PLA or PGA (page 3 paragraph 55). McDevitt fails to disclose the device wherein the interference screw further comprises a suture bridge, wherein the suture bridge includes a bulbous shape and the suture extending through a proximal end of a cannulation of a shaft of the delivery device. 
Regarding the interference screw further comprising a suture bridge, Stone teaches a device (for example see Figure 17) comprising an interference screw (300) having a threaded body, wherein the interference screw further comprises a suture bridge (304) including a proximal portion (the cylindrical portion inserted into the 
Regarding the suture bridge having a bulbous shape, Caudwell teaches a device (for example see Figure 11A-11B) comprising a delivery device (130) and an interference screw (10), wherein the interference screw further includes a bulbous shaped suture bridge (14; see Figure 1B). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to provide the device of McDevitt as modified by Stone wherein the suture bridge includes a bulbous shape in view of Caudwell, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a suture bridge in an interference screw. In re Dailey and Eilers, 149 USPQ 47 (1966).
. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDevitt (U.S. Publication 2009/0319043) in view of Stone (U.S. Publication 2007/0225719) further in view of Caudwell (U.S. Publication 2008/0147119) further in view of Coleman (U.S. Patent 5,645,547).
The device of McDevitt as modified by Stone as further modified by Caudwell discloses the invention as claimed except for the shaft of the delivery device further comprising a depth stop. Coleman teaches a device comprising a screw and a delivery device (for example see Figure 3 and Figure 7), wherein the delivery device includes a shaft (40) having a depth stop (the hexagonal portion of element 34) such that the distal end of the delivery device extends between the distal end of the screw in order to properly position the screw on the delivery device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device . 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDevitt (U.S. Publication 2009/0319043) in view of Stone (U.S. Publication 2007/0225719) further in view of Caudwell (U.S. Publication 2008/0147119) further in view of DeCaro (U.S. Patent 3,869,942).
The device of McDevitt as modified by Stone as further modified by Caudwell discloses the invention as claimed except for the shaft of the delivery device further including at least one marking. DeCaro teaches a device comprising a fastener (70) and a delivery device (10) including a shaft (18 and 46), wherein the distal end of the shaft further includes at least one marking (52 and 54) corresponding to a length of the fastener in order to allow the device to be set for different lengths of fasteners (see column 3 lines 18-29, column 4 lines 38-49, and claim 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of McDevitt as modified by Stone as further modified by Caudwell wherein the distal end of the shaft of the delivery device further includes at least one marking corresponding to a length of a fastener in view of DeCaro in order to allow the device to be set for different lengths of fasteners. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDevitt (U.S. Publication 2009/0319043) in view of Stone (U.S. Publication 2007/0225719) further in view of Caudwell (U.S. Publication 2008/0147119) further in view of Jeng (U.S. Patent 5,124,893).
.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDevitt (U.S. Publication 2009/0319043) in view of Stone (U.S. Publication 2007/0225719) further in view of Caudwell (U.S. Publication 2008/0147119) further in view of Fitts (U.S. Patent 6,096,060).
The device of McDevitt as modified by Caudwell discloses the invention as claimed except for the shaft of the delivery device being made from metal. Fitts teaches a delivery device (see Figure 4) comprising a shaft and a handle, wherein the handle is made from metal (column 5 lines 36-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of McDevitt as modified by Stone as further modified by Caudwell wherein the handle for the delivery device is made from metal in view of Fitts, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 9th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added by the amendment, which are discussed in the new grounds of rejection provided above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775